***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
NORTHWEST HILLS CHRYSLER JEEP, LLC, ET AL.
 v. DEPARTMENT OF MOTOR VEHICLES ET AL.
               (AC 42899)
                        Lavine, Alvord and Cradle, Js.

                                   Syllabus

The plaintiffs, four automobile dealerships, sought to preclude the defendant
   franchisor from establishing a certain new automobile dealership in the
   relevant market area of each plaintiff. The defendant Department of
   Motor Vehicles, after a hearing, found that good cause existed, pursuant
   to statute (§ 42-133dd (c)), to establish the proposed dealership. The
   plaintiffs appealed to the trial court, claiming, inter alia, that the depart-
   ment’s decision was inconsistent and not supported by substantial evi-
   dence. The trial court dismissed the plaintiffs’ appeal. On the plaintiffs’
   appeal to this court, held that the trial court properly dismissed the
   appeal and rendered judgment for the defendants; because the claims
   raised by the plaintiffs in this court essentially reiterated the claims
   they raised in the trial court, this court adopted the trial court’s thorough
   and well reasoned memorandum of decision as a proper statement of
   the facts and applicable law on the issues.
        Argued September 8—officially released October 27, 2020

                             Procedural History

   Appeal from the decision of the named defendant
finding that good cause existed to allow the defendant
FCA US, LLC, to establish a certain automobile dealer-
ship, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Huddleston,
J.; judgment dismissing the appeal, from which the
plaintiffs appealed to this court. Affirmed.
   Jason T. Allen, pro hac vice, with whom were James
J. Healy and, on the brief, Richard N. Sox, pro hac
vice, for the appellants (plaintiffs).
  Eileen Meskill, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellees (named defendant et al.).
  George W. Mykulak, pro hac vice, with whom were
Charles D. Ray and, on the brief, Shawn S. Smith, for
the appellee (defendant FCA US, LLC).
                          Opinion

   PER CURIAM. In this administrative appeal, the plain-
tiffs, Northwest Hills Chrysler Jeep, LLC, Gengras
Chrysler Dodge Jeep, LLC, Crowley Chrysler Plymouth,
Inc., doing business as Crowley Chrysler Jeep Dodge
Ram, and Papa’s Dodge, Inc., challenge the judgment
of the trial court dismissing their appeal. The plaintiffs
had appealed from the decision of a hearing officer for
the defendants Commissioner of Motor Vehicles and
the Department of Motor Vehicles (collectively, depart-
ment), which found that good cause existed to allow
the defendant FCA US, LLC (FCA), to establish a new
Jeep dealership at the defendant Mitchell Dodge, Inc.
(Mitchell), in Canton. We affirm the judgment of the
trial court.
   The record reveals that the four plaintiffs operate
Chrysler, Dodge, Jeep and Ram dealerships in Connecti-
cut, where they engage in the sale of new motor vehicles
and hold valid franchises from FCA for such activities.
Mitchell operates a Chrysler, Dodge and Ram dealer-
ship. FCA manufactures, assembles, imports and/or dis-
tributes new motor vehicles to each of the plaintiffs
and to Mitchell.
   In May, 2016, FCA provided notice to the department
and to the plaintiffs, pursuant to General Statutes § 42-
133dd (a),1 that it intended to establish a new Jeep
dealership at Mitchell, which would be located within
the relevant market area2 of each plaintiff. The plaintiffs
timely protested FCA’s proposal to establish the new
Jeep dealership, and a hearing was held by the depart-
ment to determine whether good cause existed to estab-
lish the proposed dealership pursuant to § 42-133dd (c).3
Following an evidentiary hearing and the submission of
posthearing briefs, the department issued its decision,
dated January 19, 2018, concluding that, ‘‘[b]ased upon
the evidence presented, and taking into consideration
[the] criteria set forth in . . . § 42-133dd, good cause
exists for permitting the establishment of a new Jeep
dealer . . . in Canton . . . .’’
    The plaintiffs appealed from the department’s deci-
sion to the trial court, alleging that the department (1)
failed to comply with its statutory mandate to consider
the existing circumstances of two of the dealers, (2)
made findings that are not supported by substantial
evidence with respect to three statutory factors, and
(3) made irreconcilable findings with respect to two of
the statutory factors. The court rejected the plaintiffs’
arguments, concluding that the department’s decision
‘‘is neither incomplete nor inconsistent and is supported
by substantial evidence,’’ and, accordingly, dismissed
the plaintiffs’ appeal.
   The plaintiffs now challenge the trial court’s dismissal
of their appeal from the department’s decision, essen-
tially reiterating the claims that they raised during trial.
We carefully have examined the record of the proceed-
ings before the trial court, in addition to the parties’
appellate briefs and oral arguments. Applying the well
established principles that govern our review of a
court’s decision to dismiss an administrative appeal;
see, e.g., Meriden v. Freedom of Information Commis-
sion, 191 Conn. App. 648, 654, 216 A.3d 847, cert. granted
on other grounds, 333 Conn. 926, 217 A.3d 994 (2019);
we conclude that the judgment of the trial court should
be affirmed. We adopt the court’s thorough and well
reasoned decision as a proper statement of the facts
and the applicable law on the issues. See Northwest
Hills Chrysler Jeep, LLC v. Dept. of Motor Vehicles,
Superior Court, judicial district of New Britain, Docket
No. CV-XX-XXXXXXX-S (April 15, 2019) (reprinted at 201
Conn. App.      ,     A.3d     ). It would serve no useful
purpose for us to repeat the discussion contained
therein. See, e.g., Tzovolos v. Wiseman, 300 Conn. 247,
253–54, 12 A.3d 563 (2011); Freeman v. A Better Way
Wholesale Autos, Inc., 191 Conn. App. 110, 112, 213 A.3d
542 (2019).
      The judgment is affirmed.
  1
     General Statutes § 42-133dd (a) provides in relevant part: ‘‘In the event
that a manufacturer or distributor seeks to enter into a franchise establishing
a new dealer or relocating an existing dealer within or into a relevant market
area where the same line make is then represented, the manufacturer or
distributor shall in writing, by certified mail, first notify the commissioner
and each dealer in such line make in the relevant market area of its intention
to establish a new dealer or to relocate an existing dealer within or into
that market area. . . .’’
   2
     General Statutes § 42-133r (14) defines ‘‘ ‘[r]elevant market area’ ’’ as
‘‘the area within a radius of fourteen miles around an existing dealer or the
area of responsibility defined in a franchise, whichever is greater.’’
   3
     General Statutes § 42-133dd (c) provides: ‘‘In determining whether good
cause has been established for not entering into a franchise establishing a
new dealer or relocating an existing dealer for the same line make, the
commissioner shall take into consideration the existing circumstances,
including, but not limited to: (1) The permanency and size of investment
made and the reasonable obligations incurred by the existing new motor
vehicle dealers in the relevant market area; (2) growth or decline in popula-
tion and new car registrations in the relevant market area; (3) effect on the
consuming public in the relevant market area; (4) whether it is injurious or
beneficial to the public welfare for a new dealer to be established; (5)
whether the dealers of the same line make in that relevant market area are
providing adequate competition and convenient customer care for the motor
vehicles of the line make in the market area including the adequacy of motor
vehicle sales and service facilities, equipment, supply of motor vehicle parts,
and qualified service personnel; (6) whether the establishment of a new
dealer would increase or decrease competition; (7) the effect on the relocat-
ing dealer of a denial of its relocation into the relevant market area; (8)
whether the establishment or relocation of the proposed dealership appears
to be warranted and justified based on economic and marketing conditions
pertinent to dealers competing in the community or territory, including
anticipated future changes; (9) the reasonably expected market penetration
of the line-maker motor vehicle for the community or territory involved, after
consideration of all factors which may affect said penetration, including,
but not limited to, demographic factors such as age, income, education,
size class preference, product popularity, retail lease transactions, or other
factors affecting sales to consumers of the community or territory; (10) the
economic impact of an additional franchise or relocated motor vehicle
dealership upon the existing motor vehicle dealers of the same line make
in the relevant market area to be served by the additional franchisee or
relocated motor vehicle dealership; and (11) the retail sales and service
business transacted by the existing dealers of the same line make in the
market area to be served by the proposed new or relocated dealer as com-
pared to the business available to them during the three-year period immedi-
ately preceding notice.’’